UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1202


OJUOLAPE OLIVIA OVERSTREET,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 7, 2009                  Decided:   April 22, 2009


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Steven Kreiss, Washington, D.C., for Petitioner. Gregory G.
Katsas, Assistant Attorney General, Linda S. Wernery, Assistant
Director,   James   E.   Grimes,  Senior   Litigation  Counsel,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ojuolape Olivia Overstreet, a native and citizen of

Nigeria,   petitions       for   review       of   an   order      of    the    Board   of

Immigration    Appeals     (Board)    denying        her     motion      to    reopen   as

untimely   and      numerically      barred.            We       have    reviewed       the

administrative record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion to

reopen.       See    8   C.F.R.      § 1003.2(a),            (c)(2)      (2008).        We

accordingly deny the petition for review for the reasons stated

by the Board.       See In re: Overstreet (B.I.A. Jan. 9, 2008).                         We

dispense   with     oral     argument     because          the     facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                        PETITION DENIED




                                          2